                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION – DETROIT

 In re:                                               Chapter 13

 George Hamiel and                                    Case No. 16-51658
 Kimberly Hamiel
                                                      Judge Thomas Tucker
          Debtors.                              /

          ORDER APPROVING POST-CONFIRMATION PLAN MODIFICATION

        Debtors having filed a Proposed Plan Modification (Docket # 52) and no timely
objections having been filed; and the Court being fully advised:

   IT IS ORDERED that:

   1.       The Debtor’s Proposed Plan Modification (Docket # 52) is approved.

   2.       The plan term is extended to 84 months.

   3.       The delinquency in the amount of $12,138.56 is excused.

   4.       Plan payments are reduced to $1,050.00 per month effective November 23, 2020.

   5.       In all other respects, the terms, and conditions of the confirmed plan, as last amended,
            remain in full force and effect.


Signed on December 22, 2020




   16-51658-tjt      Doc 57    Filed 12/22/20       Entered 12/22/20 15:22:46      Page 1 of 1
